Motion Granted; Order filed November 26, 2013.




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00938-CR
                                 ____________

                    JEREMY ONEIL FOUNTAIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1339400

                                   ORDER

      On November 8, 2013, appellant’s counsel, George Powell, filed a brief
stating the appeal in this cause is frivolous, under the authority of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967) and Currie v. State, 516 S.W.2d
683 (Tex. Crim. App. 1974), as interpreted in High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).
      It appears from the record that appellant’s counsel is retained on appeal.
The Anders procedural safeguards are not applicable to an appellant who is
represented by a retained attorney. See Nguyen v. State 11 S.W.3d 376 (Tex.
App.—Houston [14th Dist.] 2000, no pet.). The Court has granted counsel’s
motion to withdraw, and now orders the Anders brief stricken.           Appellant is
directed to obtain new counsel to file a brief on his behalf. Appellant’s brief is due
within 30 days of the date of this order. If appellant does not retain new counsel,
the court will review appellant’s pro se brief filed September 27, 2013.            If
appellant has reconsidered his desire to proceed with his appeal in light of his first
appellate attorney’s determination that the appeal is frivolous, he should file a
motion to dismiss the appeal asking that his notice of appeal be withdrawn. See
Tex. R. App. P. 42.2. If appellant’s counsel was appointed rather than retained,
counsel shall file a motion with this court requesting reinstatement of appellant’s
Anders brief.



                                   PER CURIAM